Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 3/24/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden involved in examining both Groups I and II.  This is not found persuasive because, as discussed within MPEP 808.02, a search burden can be established by an appropriate showing of separate classification and different fields of search. Within the restriction requirement mailed 2/17/2021, a search burden was identified as evidenced by the difference in classification between the groups and the different search parameters that would be required. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/24/2021.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities: “copolymerized” is misspelled on line 2 (the claim recites “complymerized”).  Appropriate correction is required.
Claims 5 and 6 are objected to because of the following informalities: the acronym “ITO” should be defined when first used.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Electrochimica Acta 2015, 175, 232-239).
Regarding Claims 1 and 2, Li teaches a composition comprising the polymer:
    PNG
    media_image1.png
    369
    279
    media_image1.png
    Greyscale
(Figure 1). Such a polymer has ionic repeat units and (meth)acrylate repeat units consistent with (1) and (2) of claim 1. The various m and n values taught by Li fall within the scope of “a” and “b” of claim 1. The ionic repeat unit is also consistent with formula (3) of claim 2 whereby R3=H, Z1 = phenylene and R4 = single bond. 
With respect to the compositions being a “biomedical electrode composition”, Case law holds that a recitation of the intended use of the claimed invention must result In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In the present case, since there is no apparent difference in structure between the compositions claimed and those set forth by Li, such compositions are seen to be capable of being used as biomedical electrode compositions in the absence of evidence to the contrary.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li-2 (J. Mater. Chem. A. 2015, 3, 19989-19995).
Regarding Claims 1-4, Li-2 teaches compositions comprising the polymer:
    PNG
    media_image2.png
    471
    680
    media_image2.png
    Greyscale
(Scheme 1). Such a polymer has ionic repeat units and (meth)acrylate repeat units consistent with (1) and (2) of claim 1, whereby X+ is sodium and/or ammonium. The various molar percentages described by Li-2 within Scheme 1 suggest values of “a” and “b” that fall within the Li-2 possess fluorine and thus, the polymers described by Li-2 are broadly construed as possessing repeating unit “a” (e.g. Li-2’s sodium salt monomer) and repeating unit “c” (e.g. Li-2’s ammonium salt monomers). 
With respect to the compositions being a “biomedical electrode composition”, Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In the present case, since there is no apparent difference in structure between the compositions claimed and those set forth by Li, such compositions are seen to be capable of being used as biomedical electrode compositions in the absence of evidence to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0190641 A1) in view of Ma (2017/0149104 A1).
Regarding Claims 1-4, Lee teaches polyelectrolytes for batteries (Abstract) and describes compositions where the polymer is of the structure:
    PNG
    media_image3.png
    514
    589
    media_image3.png
    Greyscale
The left-most and central repeat units are consistent with Formulae (1) and (2)/(3) respectively of claims 1 and 2 with the exception of Li+ being used instead of K+/Na+/ammonium. The right-most repeat unit is seen to be an additional repeat unit “c” with a silicon atom. The molar ratios taught by Lee are seen to be consistent with the “a” and “b” values claimed. Accordingly, Lee’s polymer differs from the subject matter claimed solely by the substitution of lithium with another cation such as sodium, potassium, or ammonium. 
Ma is also directed toward batteries comprising polyelectrolytes with fluorinated ionic sulfonimide moieties (Abstract; ¶ 6-7).  Ma teaches it was known in the art that the cation used can be substituted according to the battery of interest, whereby Li+ is suitable for lithium batteries, Na+ is suitable for sodium batteries such as Na-Air, and K+ is suitable for potassium batteries (¶ 38). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute lithium for cations such as sodium or Ma. 
Regarding Claims 5-12, Lee further differs from the subject matter claimed by the incorporation of conductive material such as those listed within claims 5-8. In this regard, Ma teaches it was known in the art that ion-conductive polyelectrolytes are suitable for use in creating cathode/anode materials whereby such cathode/anode materials further comprise electronically conductive materials (¶ 33-35). Accordingly, it would have been obvious to one of ordinary skill in the art to further include the conductive materials of Ma into compositions polyelectrolytes because doing so would predictably afford compositions suitable to create cathodes/anodes for batteries in accordance with the teachings of Ma. Ma indicates acetylene black, hard carbon, and soft carbon are all known active materials (¶ 33, 35), which are all carbon blacks.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (US 2016/0276057 A1).
Regarding Claims 1-12, Navarro teaches compositions of electrolytic polymers and carbon nanotubes for the purpose of manufacturing electrodes (Abstract). The ionic 
    PNG
    media_image4.png
    363
    499
    media_image4.png
    Greyscale

Navarro expressly teaches block copolymers can be used with a preference for methyl methacrylate as comonomer (¶ 9), which is equivalent to formula (2) of claim 2 whereby R1 = methyl and R2 = methyl. With respect to the ionic monomer above, the first “Z” moiety is the same generic structure as formula (1) of claim 1. As there are only a small finite number of possible A/R combinations within the first “Z” moiety, of which those where A = K or N(R’)4 and R = F, CF3, or (CF2)n-F read on the claims, the position is taken that one of ordinary skill would at once envisage species of “Z” that fall within the scope of formula (1) of claim 1 from the disclosure of Navarro
With respect to the compositions being a “biomedical electrode composition”, Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In the present case, since there is no apparent difference in structure between the compositions claimed and those set forth by Navarro, such compositions are seen to be capable of being used as biomedical electrode compositions in the absence of evidence to the contrary. 
Regarding Claim 2, The ionic monomer of the electrolytic polymers are of the structure:
    PNG
    media_image4.png
    363
    499
    media_image4.png
    Greyscale

“Y” of Navarro
Regarding Claims 3 and 4, it is noted several of the ionic monomers of Navarro have fluorine atoms. Navarro indicates one or more species of Formula (I) can be used (¶ 7). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize combinations of Navarro’s fluorinated ionic monomers, thereby predictably affording compositions suitable for creating electrodes in accordance with the teachings of Navarro. 
Regarding Claims 5-12, Navarro teaches the further inclusion of carbon nanotubes (Abstract).
Claims 3, 4, 7, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (US 2016/0276057 A1) in view of Lee (US 2016/0190641 A1).
The discussion regarding Navarro within ¶ 21-27 is incorporated herein by reference.
Regarding Claims 3 and 4, alternatively with respect to additional monomers, to the extent that Navarro differs from the subject matter claimed by the further addition of silicon-containing monomer or “d” monomers, Lee teaches electrolytes also containing ionic sulfonimide moieties (Abstract). Lee teaches including silicon-containing monomers provides the electrolyte with excellent mechanical properties, which is desirable for batteries (¶ 67-74). It would have been obvious to one of ordinary skill in the art to further include the silicon-containing monomers of Lee within the electrolyte polymers of Navarro because doing so would improve mechanical properties when used in batteries as taught by Lee
Regarding Claims 7, 8, 11, and 12, Navarro teaches the further inclusion of carbon nanotubes (Abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,734,132. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the claims of the ‘132 patent describe electrode compositions comprising the same ionic monomers “a” of claim 1. Formula (2) of claim 1 of the ‘132 patent reads on additional silicon monomer. Although not describing Formula (2) of instant claim 1 in particular, Formula (2)’ of claims 3-4 of the ‘132 patent indicates X3 can be a variety of moieties such as ester. Accordingly, it would have been obvious to one of ordinary skill in the art to further include monomers of Formula (2)’ whereby X3 is ester, thereby predictably affording workable electrode compositions in view of the ‘132 patent. The remaining limitations of the present claims are found within the ‘132 patent claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764